Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Feb. 25, 2021 has been entered. Claims 1-10 and 12 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 8,225,832, filed on Oct. 31, 2006) and in view of Hoke (US Patent No. 3,727,661, filed on June 27, 1968), further in view of Ohara (US Patent No. 8,006,730). 
Regarding claims 1, 3-4 and 7-8, Suzuki teaches that, as illustrated in Figs. 1 and 2, a pneumatic tire includes a tread surface of a tread portion. The tread includes at least one circumferential main groove extending continuously in a tire circumferential direction, a projection body extending continuously in the tire circumferential direction and projecting in a tire radial direction from a groove bottom of the at least one circumferential main groove and connecting portions (or junctions) alternatively disposed in the tire circumferential direction on a first side and a second side of the projection body in a tire lateral direction, the connecting 
The sum total of all dimensions V (connecting portions disposed on the first side of the projection body) has to be less than or equal to L because the connection portions can’t be longer than the length of the part they are connecting. And same with “W”. Thus the total length of the connecting portions on both sides must always be less than or equal to the total lengths of the two sides of the projection body (2L). The following relationship exists:
0< nV<L and 0<nW< L
Or                                                             0<nV+nW<2.0L
Suzuki realizes that, because each of the junctions 22 (i.e. connecting portions V or W in the applicant’s teachings) couples the protrusion 21 onto at least one of the groove walls 24 of 
Stated another way, the relationship represented by relationship (1) being satisfied, where L is a circumferential length of the projection body, V1 to Vn are circumferential dimensions of the connecting portions disposed on the first side of the projection body in the tire lateral direction, and W1 to Wn are circumferential dimensions of the connecting portions disposed on the second side of the projection body in the tire lateral direction;
0.7L <=                        
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            V
                                            k
                                            +
                                            W
                                            k
                                        
                                    
                                
                            
                        
                    <= 1.5L
It would have been obvious since Suzuki teaches a range of 0 to 2.0L which overlaps the claimed range (i.e. 0.7L to 1.5L). It has been held that overlapping ranges are prima facie evidence of obviousness.
Furthermore, in the same field of endeavor, tire tread, Hoke suggests in Figs. 13-15, the width of the crossbars is at least 50 percent and no greater than 90 percent of the unit pitch length (Col.6, Lines 19-21), or that the quantity would be a result effective variable. That means the following relationship exists:
0.5P <= W <=0.9P    or   0.5nP <= nW <=0.9nP
Here, nP should be equal to L (i.e. there are n numbers of the pitch and L is a circumferential length of the projection body).

0.5Q <= W <=0.9Q    or   0.5nQ <= nW <=0.9nQ
0.5P <= V <=0.9P    or   0.5nP <= nV <=0.9nP
Here, nQ and nP should be equal to L. So we have:
1.0L <=nV+nW <=1.8L
It would have been obvious since Suzuki teaches a range of 1.0L to 1.8L which overlaps or lies inside the claimed range (i.e. 0.7L to 1.5L). It has been held that overlapping ranges are prima facie evidence of obviousness.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Hoke to have the claimed range of 0.7L <= nV + nW <=1.5L.  Doing so would be possible to prolong more effectively the traction-life of the tire, as recognized by Hoke (Col. 5, Lines 56-58).
Suzuki teaches that, as illustrated in Fig. 2, additionally, it is preferable for the pneumatic tire 1 that a groove width W of the circumferential main groove 2 and an arrangement interval P between the junctions 22 satisfy relation of 0.3 <= W/P <=2.0 (see FIG. 2; in the applicant’s teachings, W is X). According to such configuration, the arrangement interval P between the junctions 22 is appropriately determined, so that rigidity of the protrusion 21 can be appropriately ensured. Accordingly, the pneumatic tire 1 has advantages that stone trapping in the circumferential main groove 2 can be effectively reduced, and damage to the protrusion 21 can be reduced (Col. 6, Lines 8-17). Here, if the ratio of V/P = m1 
V (or W) <=X/0.3 and V (or W) >= 0
Or                                                      0<= V (or W) <= 3.3 X
Suzuki discloses the claimed invention except for the relationship of 0.5X<=V (or W) <= 5.0 X. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the relationship of 0.5X<=V (or W) <= 5.0 X since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to have advantages that stone trapping in the circumferential main groove 2 can be effectively reduced, and damage to the protrusion 21 can be reduced (related to claims 3 and 7).
Suzuki teaches that, as illustrated in Fig. 2, additionally, it is preferable for the pneumatic tire 1 that a groove width W of the circumferential main groove 2 and an arrangement interval P between the junctions 22 satisfy relation of 0.3 <= W/P  <=2.0 (see FIG. 2; in the applicant’s teachings, W is X) or 0.3 <= W/Q  <=2.0  . According to such configuration, the arrangement interval P between the junctions 22 is appropriately determined, so that rigidity of the protrusion 21 can be appropriately ensured. Accordingly, the pneumatic tire 1 has advantages that stone trapping in the circumferential main groove 2 can be effectively reduced, and damage to the protrusion 21 can be reduced (Col. 6, Lines 8-17). Here, for each interval P (i.e. the pitch in the applicant’s teachings), the following relationships are satisfied:
P (or Q) <=X/0.3 and P (or Q) >= 0.5X
Or                                                      0.5 X<= P (or Q) <= 3.3 X
4 and 8).  
Based on analysis listed above about claim 3, the following equation is valid in the teachings of Suzuki:
0.5 X<= V (or W) <= 5.0 X
Based on analysis listed above about claim 4, the following equation is valid in the teachings of Suzuki:
0.5 X<= P (or Q) <= 3.3 X
Based on two relationships above, at least we can have one situation that a space (i.e. (P-V) or (Q-W)) is greater than a width (i.e. X) of the one circumferential main groove. For example, when V or W is equal to 1.0 X, (P-V) or (Q-W) still meets less than or equal to 2.3 X (i.e. 2.3 X is still greater than 1.0 X).
In other words, Suzuki teaches that, in the pneumatic tire a space (i.e. (P-V) or (Q-W)) between two adjacent edges of adjacent connecting portions in the tire circumferential direction on the first side or the second side is greater than a width (i.e. X in the above equation) of the at least one circumferential main groove in a tire width direction.
However, Suzuki does not explicitly disclose that P ≠ Q where P is the circumferential pitch of a discretionary adjacent pair of the connecting portions disposed on the first side of the projection body in the tire lateral direction and Q is the circumferential pitch of a discretionary adjacent pair of the connecting portions disposed on the second side of the projection body in the tire lateral direction. In the same field of endeavor, pneumatic tire, Ohara discloses that, as 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Ohara to have P ≠ Q where P is the circumferential pitch of a discretionary adjacent pair of the connecting portions disposed on the first side of the projection body in the tire lateral direction and Q is the circumferential pitch of a discretionary adjacent pair of the connecting portions disposed on the second side of the projection body in the tire lateral direction.  Doing so would be possible to improve the stone-nipping resistance, as recognized by Ohara (Col. 2, Lines 34-52).
Regarding claims 5 and 9, Suzuki teaches that, as illustrated in Fig. 3, based on the definition of the projection 21, it is reasonable to say the height h1 (i.e. the height h in the applicant’s teachings) of the projection 21 satisfied the following relationship:
0<= h1 <= H
Here, H is the groove depth of the at least one circumferential main groove. 

Regarding claims 6 and 10, Suzuki teaches that, as illustrated in Fig. 9, moreover, it is preferable in the configuration that the top of the junction 22 is inclined at an inclination angle (p from the protrusion 21 to the groove wall 24 of the circumferential main groove 2 toward the groove opening 25, where the inclination angle (p falls within a range of 0 deg< Φ <45 deg (see FIG. 9). Accordingly, the height h2 of the junction 22 almost constantly is increased from the protrusion 21 to the groove wall 24 of the circumferential main groove 2 (Col. 7, Lines 64-67; Col. Col. 8, Lines 1-4).
It would have been obvious since Suzuki teaches a range of 0 to 45 degrees which overlaps the claimed range (i.e. 15 to 45 degrees). It has been held that overlapping ranges are prima facie evidence of obviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki, Hoke and Ohara as applied to claim 1 above, further in view of Crump et al. (US Patent No. 5,115,850). 
Regarding claim 2, the combination teaches the pneumatic tire including at least one circumferential main groove provided with the projection body and the connecting portions. However, the combination does not specifically disclose the circumferential main groove provided with the projection body and the connecting portions is disposed on a tire equator line. In the same field of endeavor, tread with improved groove design, Crump teaches that, as illustrated in Figs. 2 and 4A, the circumferential continuous groove 30 (i.e. one circumferential .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 8,225,832, filed on Oct. 31, 2006) and in view of Hoke (US Patent No. 3,727,661, filed on June 27, 1968), further in view of Ohara (US Patent No. 8,006,730)
Regarding claim 12, Suzuki teaches that, as illustrated in Figs. 1 and 2, a pneumatic tire includes a tread surface of a tread portion. The tread includes at least one circumferential main groove extending continuously in a tire circumferential direction, a projection body extending continuously in the tire circumferential direction and projecting in a tire radial direction from a groove bottom of the at least one circumferential main groove and connecting portions (or junctions) alternatively disposed in the tire circumferential direction on a first side and a second side of the projection body in a tire lateral direction, the connecting portions connecting the projection body and groove walls of the at least one circumferential main groove (i.e. A 
The sum total of all dimensions V (connecting portions disposed on the first side of the projection body) has to be less than or equal to L because the connection portions can’t be longer than the length of the part they are connecting. And same with “W”. Thus the total length of the connecting portions on both sides must always be less than or equal to the total lengths of the two sides of the projection body (2L). Apparently, the following relationship exists:
0< nV<L and 0<nW< L
Or                                                             0<nV+nW<2.0L
Suzuki realizes that, because each of the junctions 22 (i.e. connecting portions V or W in the applicant’s teachings) couples the protrusion 21 onto at least one of the groove walls 24 of 
Stated another way, the relationship represented by relationship (1) being satisfied, where L is a circumferential length of the projection body, V1 to Vn are circumferential dimensions of the connecting portions disposed on the first side of the projection body in the tire lateral direction, and W1 to Wn are circumferential dimensions of the connecting portions disposed on the second side of the projection body in the tire lateral direction;
0.7L <=                        
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            V
                                            k
                                            +
                                            W
                                            k
                                        
                                    
                                
                            
                        
                    <= 1.5L
It would have been obvious since Suzuki teaches a range of 0 to 2.0L which overlaps the claimed range (i.e. 0.7L to 1.5L). It has been held that overlapping ranges are prima facie evidence of obviousness.
Furthermore, in the same field of endeavor, tire tread, Hoke teaches that, as illustrated in Figs. 13-15, the width of the crossbars is at least 50 percent and no greater than 90 percent of the unit pitch length (Col.6, Lines 19-21). That means the following relationship exists:
0.5P <= W <=0.9P    or   0.5nP <= nW <=0.9nP
Here, nP should be equal to L (i.e. there are n numbers of the pitch and L is a circumferential length of the projection body).
Based on the definition of V, W in the applicant’s teachings, the following relationships exist as well: 

0.5P <= V <=0.9P    or   0.5nP <= nV <=0.9nP
Here, nQ and nP should be equal to L. So we have:
1.0L <=nV+nW <=1.8L
It would have been obvious since Suzuki teaches a range of 1.0L to 1.8L which overlaps or lies inside the claimed range (i.e. 0.7L to 1.5L). It has been held that overlapping ranges are prima facie evidence of obviousness.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Hoke to have the claimed range of 0.7L <= nV + nW <=1.5L.  Doing so would be possible to prolong more effectively the traction-life of the tire, as recognized by Hoke (Col. 5, Lines 56-58).
Suzuki teaches that, as illustrated in Fig. 2, additionally, it is preferable for the pneumatic tire 1 that a groove width W of the circumferential main groove 2 and an arrangement interval P between the junctions 22 satisfy relation of 0.3 <= W/P <=2.0 (see FIG. 2; in the applicant’s teachings, W is X). According to such configuration, the arrangement interval P between the junctions 22 is appropriately determined, so that rigidity of the protrusion 21 can be appropriately ensured. Accordingly, the pneumatic tire 1 has advantages that stone trapping in the circumferential main groove 2 can be effectively reduced, and damage to the protrusion 21 can be reduced (Col. 6, Lines 8-17). Here, if the ratio of V/P = m1 or W/Q= m2 (based on the definition of V, W, P and Q in the applicant’s teachings) is less than 1.0, the following relationships are satisfied (based on 0.3 <= W/P <=2.0 above):

Or                                                      0<= V (or W) <= 3.3 X
Suzuki discloses the claimed invention except for the relationship of 0.5X<=V (or W) <= 5.0 X. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the relationship of 0.5X<=V (or W) <= 5.0 X since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to have advantages that stone trapping in the circumferential main groove 2 can be effectively reduced, and damage to the protrusion 21 can be reduced.
Suzuki teaches that, as illustrated in Fig. 2, additionally, it is preferable for the pneumatic tire 1 that a groove width W of the circumferential main groove 2 and an arrangement interval P between the junctions 22 satisfy relation of 0.3 <= W/P <=2.0 (see FIG. 2; in the applicant’s teachings, W is X). According to such configuration, the arrangement interval P between the junctions 22 is appropriately determined, so that rigidity of the protrusion 21 can be appropriately ensured. Accordingly, the pneumatic tire 1 has advantages that stone trapping in the circumferential main groove 2 can be effectively reduced, and damage to the protrusion 21 can be reduced (Col. 6, Lines 8-17). Here, if the ratio of V/P = m1 or W/Q= m2 (based on the definition of V, W, P and Q in the applicant’s teachings) is less than 1.0, the following relationships are satisfied (based on 0.3 <= W/P <=2.0 above):
V (or W) <=X/0.3 and V (or W) >= 0
Or                                                      0<= V (or W) <= 3.3 X

Suzuki teaches that, as illustrated in Fig. 2, additionally, it is preferable for the pneumatic tire 1 that a groove width W of the circumferential main groove 2 and an arrangement interval P between the junctions 22 satisfy relation of 0.3 <= W/P  <=2.0 (see FIG. 2; in the applicant’s teachings, W is X) or 0.3 <= W/Q  <=2.0  . According to such configuration, the arrangement interval P between the junctions 22 is appropriately determined, so that rigidity of the protrusion 21 can be appropriately ensured. Accordingly, the pneumatic tire 1 has advantages that stone trapping in the circumferential main groove 2 can be effectively reduced, and damage to the protrusion 21 can be reduced (Col. 6, Lines 8-17). Here, for each interval P (i.e. the pitch in the applicant’s teachings), the following relationships are satisfied:
P (or Q) <=X/0.3 and P (or Q) >= 0.5X
Or                                                      0.5 X<= P (or Q) <= 3.3 X
It would have been obvious since Suzuki teaches a range of 0.5X to 3.3X which overlaps or lies inside the claimed range (i.e. 0.5X to 5.0X). It has been held that overlapping ranges are prima facie evidence of obviousness.  
Based on analysis listed above, the following equation is valid in the teachings of Suzuki:

Based on analysis listed above, the following equation is valid in the teachings of Suzuki:
0.5 X<= P (or Q) <= 3.3 X
Based on two relationships above, at least we can have one situation that a space (i.e. (P-V) or (Q-W)) is greater than a width (i.e. X) of the one circumferential main groove. For example, when V or W is equal to 1.0 X, (P-V) or (Q-W) still meets less than or equal to 2.3 X (i.e. 2.3 X is still greater than 1.0 X).
In other words, Suzuki teaches that, in the pneumatic tire a space (i.e. (P-V) or (Q-W)) between two adjacent edges of adjacent connecting portions in the tire circumferential direction on the first side or the second side is greater than a width (i.e. X in the above equation) of the at least one circumferential main groove in a tire width direction.
However, Suzuki does not explicitly disclose that V ≠ W where V is the circumferential dimensions of a discretionary connecting portions of the connecting portions disposed on the first side of the projection body in the tire lateral direction and W is the circumferential dimensions of a discretionary connecting portions of the connecting portions disposed on the second side of the projection body in the tire lateral direction. In the same field of endeavor, pneumatic tire, Ohara discloses that, as illustrated in Figs. 1, 3-4 and 6, the pitch P1 in Fig. 3 is not equal to the pitch P2 in Fig. 4. As illustrated in Fig. 6, features 11a (related to pitch P1), 11b (related to pitch P2) and 11d (bottom) are connecting together in the main groove 11. Ohara discloses that, the pitch P1 between the peak 31 and the peak 31 is preferably stet to a range from 50 to 200% of the width of the raised area (col. 5, lines 50-52) and the pitch P2 of the groove bottoms of the notches 40 is 30 to 100% of the depth of the main groove 11 (col. 6, lines 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki to incorporate the teachings of Ohara to have V ≠ W where V is the circumferential dimensions of a discretionary connecting portions of the connecting portions disposed on the first side of the projection body in the tire lateral direction and W is the circumferential dimensions of a discretionary connecting portions of the connecting portions disposed on the second side of the projection body in the tire lateral direction.  Doing so would be possible to improve the stone-nipping resistance, as recognized by Ohara (Col. 2, Lines 34-52).
Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive.
Regarding arguments in claim 1 that Ohara does not disclose the pitches are different and the rejection is in error and should be withdrawn, it is not persuasive. Basically, Ohara discloses that, the pitch P1 between the peak 31 and the peak 31 is preferably set to a range from 50 to 200% of the width of the raised area (col. 5, lines 50-52) and the pitch P2 of the groove bottoms of the notches 40 is 30 to 100% of the depth of the main groove 11 (col. 6, lines 9-10). Thus, based on the definitions of the pitches P1 and P2, they are different and unequal.
In response to applicant’s arguments that Suzuki does not teach, suggest or motivate to use claimed limitations in claim 1 especially about the dimensions of the connecting part (22), it is not persuasive. In the specification of Suzuki about “problem to be solved by the invention”, . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (majorly to Hoke’s teachings), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding arguments in claim 2 that, one of ordinary skill in the art would not have expected that Crump benefits simply by moving the Suzuki groove to the tire equator and there is no motivation for the combination of references and the rejection is unsupported and should be withdrawn, it is not persuasive. Crump discloses that, as illustrated in Figs. 2 and 4A, in Fig. 4A an enlarged portion of a groove 30 having a projection 12 and braces 14 located in the base 22 of the groove 30 is illustrated (col. 4, lines 46-48). Further, Crump discloses that, alternatively when a sharp object such as a stone penetrates the base 22 of the groove 30 the projection 12 and bracing 14 will generally absorb the impact first and will in most cases protect the base 22 of the groove 30 (col. 4, lines 53-57). Clearly showing in both Figs. 2 and 4a, the groove 30 is located on the tire equator. The motivation to introduce protrusions inside the grooves of the tire is to provide an effective stone penetration barrier while minimizing the 
Regarding arguments in claim 11 (now in claim 1) that, Hoke cannot reasonably be relied upon for the disclosure of the crossbar width relative to the unit pitch length and therefore, claim 11 cannot be considered obvious based on the asserted combination of Hoke with Suzuki for the rejection, it is not persuasive. First, the rejection to claim 11 is based on Suzuki. Second, Examiner only recites “the width of the crossbars being 50-90% of the unit pitch length” from the teachings of Hoke to reject the limitations related to the sum of the connecting portions in claim 1. It is clear that, the teachings of Hoke does not apply to reject the limitations in claim 11. If Hoke discloses something else against the limitations in claim 11, that does not mean Hoke cannot also be used for claim 1. In other words, either Hoke or Suzuki can combine together or work independently to address the claimed limitations or embodiments in claim 1.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742